DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14, filed 12/09/2020, with respect to the title objection have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 14, filed 12/09/2020, with respect to the 101 rejection have been fully considered and are persuasive.  Examiner concurs the scope of amended claim 18 does not include transitory subject matter, see paragraphs [0071] and [0081]. The 101 rejection has been withdrawn. 

Applicant’s arguments, see pages 14-19, filed 12/09/2020, with respect to 103 rejection have been fully considered and are persuasive.  
Examiner concurs the combination of Said and Hu fails to disclose or suggest the determination of a weights vector of a graph related to a portion of an image as recited by the language of independent claim 1.  As explained in the remarks on pages 14-16, the combination of Said and Hu is deficient because Hu cannot be relied upon to disclose or suggest the deficiencies of Said, specifically the minimization of a cost function that includes transform coefficient and graph description costs. Hu uses a dual-graph to simplify a determination of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485